Case 2:21-cv-00678-JS-AYS Document 50 Filed 05/18/21 Page 1 of 3 PageID #: 301



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------X
In re HAIN CELESTIAL HEAVY METALS
BABY FOOD LITIGATION                                   CONSOLIDATION ORDER
                                                       No. 21-CV-0678(JS)(AYS)
----------------------------------------X
This Document Relates to:

Gray v. Hain Celestial Group, Inc.                     No. 21-CV-1569

Anderson v. Hain Celestial Group, Inc.                 No. 21-CV-1621

----------------------------------------X

SEYBERT, District Judge:

            WHEREAS, on May 13, 2021, this Court issued an Order

consolidating thirteen (13) cases in this District before the

undersigned    in   In    re   Hain   Celestial    Heavy   Metals   Baby   Food

Litigation,    Case      No.   21-CV-0678   (the   “Consolidated    Action”),

wherein Plaintiffs assert claims against Defendant Hain Celestial

Group, Inc. (“Hain”) for violations of various state consumer

protection laws and statutes arising out of allegations that Hain

engaged in deceptive business practices with respect to its baby

food products by failing to disclose that the products contain

levels of toxic heavy metals, including arsenic, lead, cadmium,

and mercury.     (See Consolidation Order, ECF No. 47.)1

            WHEREAS, Hain filed a motion to consolidate two (2)

additional actions pending in this District with the Consolidated




1 Unless otherwise indicated, all docket citations refer to the
docket in the Consolidated Action, Case No. 21-CV-0678.
Case 2:21-cv-00678-JS-AYS Document 50 Filed 05/18/21 Page 2 of 3 PageID #: 302



Action, Gray v. Hain Celestial Group, Inc., No. 21-CV-1569 (the

“Gray Action”) and Anderson v. Hain Celestial Group, Inc., No. 21-

CV-1621 (the “Anderson Action”), on the basis that the complaints

allege consumer protection type claims similar or related to claims

asserted in the Consolidated Action.         (Hain Mot., ECF No. 48.)

            WHEREAS, Hain provided notice to Plaintiffs in the Gray

Action and the Anderson Action that plaintiffs in Lead Case No.

21-CV-0678 filed a motion to consolidate all pending “‘baby food’

lawsuits against Hain Celestial into a single proceeding in this

District before” the undersigned.         (See Apr. 28, 2021 Ltr., Gray

Action Docket, ECF No. 7; Apr. 28, 2021 Ltr., Anderson Action

Docket, ECF No. 7.)

            WHEREAS, the Plaintiffs in the Gray Action and the

Anderson    Action    did    not   respond    or   otherwise     object    to

consolidation.

            WHEREAS, the Court has reviewed the complaints filed in

the Gray Action and the Anderson Action and finds that they relate

to the subject matter of the Consolidated Action.

            Accordingly, IT IS HEREBY ORDERED that Hain’s motion to

consolidate the Gray Action and the Anderson Action is GRANTED;

            IT IS FURTHER ORDERED that, pursuant to the Court’s

Consolidation Order, the Gray Action and the Anderson Action are

hereby CONSOLIDATED with the Consolidated Action and shall proceed

under lead Case No. 21-CV-0678 as follows: In re Hain Celestial

                                      2
Case 2:21-cv-00678-JS-AYS Document 50 Filed 05/18/21 Page 3 of 3 PageID #: 303



Heavy Metals Baby Food Litigation, Case No. 21-CV-0678. All future

filings shall be docketed in lead Case No. 21-CV-0678;

            IT   IS    FURTHER    ORDERED      that,    consistent   with    the

Consolidation    Order,      motions   to    appoint    interim   lead   counsel

pursuant to Federal Rule of Civil Procedure 23(g) shall be filed

within fourteen (14) days from the date of the Consolidation Order,

May 13, 2021.

            The Clerk of the Court is respectfully directed to

(1) GRANT the motion pending at ECF No. 48; (2) docket this Order

in the Consolidated Action (No. 21-CV-0678), the Gray Action (No.

21-CV-1569),     and   the    Anderson       Action    (No.   21-CV-1621);   and

(3) administratively close and consolidate the Gray Action and

Anderson Action with the Consolidated Action.



                                              SO ORDERED.


                                              /s/ JOANNA SEYBERT
                                              Joanna Seybert, U.S.D.J.

Dated:      May _ 18 , 2021
            Central Islip, New York




                                         3
